DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (US Publication No. 2020/0043808) in view of Yang et al (US Publication No. 2016/0093536) and Bao et al (US Publication No. 2021/0082915).
Regarding claim 1, Bao ‘808 discloses a semiconductor device, comprising: a substrate; first and second pair of epitaxial source/drain (S/D) regions disposed on the substrate ¶0027; first and second nanostructured channel regions disposed between the epitaxial S/D regions of the first pair of epitaxial S/D regions and between the epitaxial S/D regions of the second pair of epitaxial S/D regions, respectively¶0027 Fig 9; and first and second gate structures with effective work function values different from each other Fig 9, wherein the first and second gate structures comprise: first and second high-K gate dielectric layers 110 surrounding the first and second nanostructured channel regions Fig 9, respectively; first and second barrier metal layers 106 disposed on the first and second high-K gate dielectric layers Fig 9, respectively;  Fig 1-2, 112 ¶0032 with thicknesses substantially equal to each other disposed on the first and second barrier metal layers, respectively. Bao ‘808 disclose all the limitations except for the thickness of the barrier layer. 
Whereas Yang discloses a substrate; first and second pair of epitaxial source/drain (S/D) regions disposed on the substrate ¶0016; first and second channel regions disposed between the epitaxial S/D regions of the first pair of epitaxial S/D regions and between the epitaxial S/D regions of the second pair of epitaxial S/D regions, respectively¶0016; forming first and second barrier metal layers of different thicknesses ¶0025-0028. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Bao ‘808 and incorporate barrier layers with different thicknesses to tune electrical performance of the transistors ¶0010. Bao ‘808 disclose all the limitations except for the dipole layer. 
Whereas Bao ‘915 discloses a first dipole layer Fig 10, 165 disposed between the first WFM oxide layer and the first barrier metal layer; and a second dipole layer Fig 10, 165 disposed between the second WFM oxide layer and the second barrier metal layer ¶ 0055-0056. Bao ‘808 and Bao ‘915 are analogous art because they are directed to semiconductor devices having gate all around FET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bao ‘808 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to 

Regarding claim 6, Bao ‘808 discloses wherein each of the first and second WFM oxide layers comprises an oxide of rare-earth metals or of metals from group IIA, IIIB, or IVB of the periodic table ¶0032.
Regarding claim 7, Bao ‘808 discloses wherein each of the first and second WFM oxide layers comprises an oxide aluminum-based metals or of metals from group IIIA, VA, or VB of the periodic table ¶0032.
Regarding claim 8, Bao ‘915 discloses wherein the first and second dipole layers comprise metal ions of rare-earth metals or of metals from group IIA, IIIB, or IVB of the periodic table ¶0055.
Regarding claim 9, Bao ‘915 discloses wherein the first and second dipole layers comprise metal ions of aluminum-based metals or of metals from group IIIA, VA, or VB of the periodic table ¶0055.

Claims 11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (US Publication No. 2020/0043808) in view of Yang et al (US Publication No. 2016/0093536) and Tsai et al (US Publication No. 2019/0371675).
Regarding claim 11, Bao ‘808 discloses a semiconductor device, comprising: a substrate; first and second pair of epitaxial source/drain (S/D) regions disposed on the substrate ¶0027; first and second fin regions disposed between the epitaxial S/D regions of the first pair of epitaxial S/D regions and between the epitaxial S/D regions of Fig 9; and first and second gate structures comprising: first and second high-K gate dielectric layers 110 disposed on the first and second fin regions Fig 9, respectively; first and second barrier metal layers 106 disposed on the first and second high-K gate dielectric layers Fig 9, respectively; an aluminum (Al)-free rare-earth metal-based (REM-based) work function metal (WFM) oxide layer disposed on the first barrier metal layer Fig 1-2, 112 ¶0032; and an Al-based WFM oxide layer disposed on the second barrier metal layer Fig 1-2, 112 ¶0032.Bao ‘808 disclose all the limitations except for the thickness of the barrier layer. 
Whereas Yang discloses a substrate; first and second pair of epitaxial source/drain (S/D) regions disposed on the substrate ¶0016; first and second channel regions disposed between the epitaxial S/D regions of the first pair of epitaxial S/D regions and between the epitaxial S/D regions of the second pair of epitaxial S/D regions, respectively¶0016; forming first and second barrier metal layers of different thicknesses ¶0025-0028. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Bao ‘808 and incorporate barrier layers with different thicknesses to tune electrical performance of the transistors ¶0010. Bao ‘808 disclose all the limitations except for barrier metal oxide disposed on the barrier metal layers. 
Whereas Tsai discloses a first and second barrier metal oxide layers disposed on the first and second barrier metal layers, respectively ¶0067. Bao ‘808 and Tsai are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bao ‘808 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Bao ‘808 and incorporate an additional barrier layer to provide isolation between layers.
Regarding claim 14, Bao ‘808 discloses wherein the Al-free REM-based WFM oxide layer comprises lanthanum oxide ¶0032.
Regarding claim 15, Bao ‘808 discloses wherein the Al-based WFM oxide layer comprises aluminum oxide ¶0032.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (US Publication No. 2020/0043808) in view of Yang et al (US Publication No. 2016/0093536) and Tsai et al (US Publication No. 2019/0371675) and in further view of Bao et al (US Publication No. 2021/0082915).
Regarding claim 16, Bao ‘808 disclose all the limitations except for the dipole layer. Whereas Bao ‘915 discloses a first REM-based dipole layer Fig 10, 165 disposed between the first WFM oxide layer and the first barrier metal layer; and a second REM-based dipole layer Fig 10, 165 disposed between the second WFM oxide layer and the second barrier metal layer ¶ 0055-0056. Bao ‘808 and Bao ‘915 are analogous art because they are directed to semiconductor devices having gate all around FET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bao ‘808 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Bao ‘808 and incorporate a dipole layers to improve device performance ¶0003.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (US Publication No. 2020/0043808) in view of Bao et al (US Publication No. 2019/0371903) and Yang et al (US Publication No. 2016/0093536).
Regarding claim 17, Bao ‘808 discloses a method, comprising: forming first and second nanostructured channel regions in a fin structure on a substrate Fig 1-2; forming  Fig 1-2, 110, respectively; forming first and second barrier metal layers Fig 1-2, 106 on the first and second high-K gate dielectric layers; forming first and second work function metal (WFM) oxide layers Fig 1-2, 112 ¶0032  of substantially equal thicknesses on the first and second barrier metal layers, respectively; performing a drive-in anneal process on the first and second WFM oxide layers ¶0051, 0060. Bao ‘808 discloses all the limitations except for the thickness of the first and second barrier layer and the additional barrier layers. 
Whereas Bao ‘903 discloses forming third and fourth barrier metal layers 310 of substantially equal thicknesses on the first and second WFM oxide layers; and forming first and second gate metal fill layers on the third and fourth barrier metal layers, respectively Fig 21. Bao ‘808 and Bao ‘903 are analogous art because they are directed to semiconductor devices having gate all around FET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bao ‘808 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Bao ‘808 and incorporate additional barrier layers to provide isolation between layers ¶0004. Bao ‘808 and ‘903 disclose all the limitations except for the thickness of the barrier layer. 
Whereas Yang discloses forming first and second barrier metal layers of different thicknesses ¶0025-0028. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the .

Allowable Subject Matter
Claims 2-5, 10, 12-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811